The arguments and amendments submitted 10/15/2021 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the size change rate”.  This term is not previously used in this claim or its parent claims(s), and thus lacks proper antecedent basis.  For the purpose of examination, claim 5 reads on “a size change rate”.
Claim 22 recites “the other additives comprise 3.5-3.7 parts of a stabilizer, 1.5-2.5 parts of chlorinated polyethylene, 0.04-0.06 part of yellow iron oxide, 0.4-0.7 part of PE wax, 0.7-0.9 part of polyethylene glycol distearate and 0.3-0.5 part of a stearic acid internal lubricant”.  However, it is unclear what basis is used for the parts recited in claim 22 (eg. part by weight, part by volume, part per hundred, etc.?), rendering the claim indefinite.  For the purpose of examination, claim 22 reads on “the other additives comprise the following components in parts by weight: 3.5-3.7 parts of a stabilizer, 1.5-2.5 parts of chlorinated polyethylene, 0.04-0.06 part of yellow iron oxide, 0.4-0.7 part of PE wax, 0.7-0.9 part of polyethylene glycol distearate and 0.3-0.5 part of a stearic acid internal lubricant”.  
Claim Interpretation
The term “EPC” in the claims is interpreted in view of the prior art as an abbreviation for the term expanded polymer core.
The term LVT in the claims is interpreted in view of para. 0004 in the specification as an abbreviation for the term luxury vinyl tile.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US PG Pub 2015/0375471) in view of Slosberg (US Patent 3,267,187).
Regarding claim 1, Song teaches a manufacturing process (Fig. 8 and sections cited below) for EPC composite structure floors (floor tile 10 in Figs. 1-3, floor tile 100 in Figs. 9-10 and para. 0107), wherein the PVC foam layer in the substrate is an expanded polymer core), the EPC composite structure floors comprising an LVT layer (layer 102 in Fig. 9 and para. 0108, which is referred to as laminate 102 in para. 0110 and which may comprise vinyl material per paras. 0061-0062; see also paras. 0128-0130) and a substrate layer (foam layer 104, which may be a PVC foam base layer per para. 0094) from top to bottom (as shown in Figs. 9-10), the manufacturing process comprising: 

performing stacking (as shown in Figs. 9-10) and attaching the LVT layer and the substrate layer with glue (paras. 0115, 0076-0077) so as to obtain finished products of the EPC floors (Figs. 9-10). 
wherein the substrate layer is tempered (heating and cooling during thermal pressing as described in paras. 0088-0090 is also a tempering process) after being stacked and attached with the LVT layer (paras. 0077 and 0082);
wherein the substrate layer is prepared through steps of material mixing (implicit from para. 0059) and tempering (annealing by heating to 150-300F per col. 4, lines 39-43 followed by cooling per col. 4, lines 4-9 is tempering);
wherein the step of tempering the substrate comprises heat pressing treatment and cold pressing treatment which are performed sequentially in time sequence (para. 0084 and Fig. 8).  
Furthermore, Song teaches heat pressing treatment temperature ranges (para. 0089) and pressure ranges (para. 0085) that encompass and/or partially overlap with the claimed ranges and render these ranges obvious to one of ordinary skill in the art, per MPEP § 2144.05.I (see below).   Song also teaches cold pressing treatment temperature ranges (para. 0090) falling within and satisfying the claimed range for temperature.  Song also teaches pressure ranges (para. 0085) that encompass and/or partially overlap with the claimed range and rendering this range obvious to use for the cold pressing treatment for one of ordinary skill in the art.
	A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Song does not teach the following features:
the substrate layer is tempered before being stacked and attached with the LVT layer
an extruding step is used to prepare the substrate layer
the heat pressing treatment duration is 10-100 seconds, instead Song teaches larger duration values (para. 0091)
the cold pressing treatment duration is 10-100 seconds, instead Song teaches larger duration values (para. 0091).
the heat pressing treatment and the cold pressing treatment are performed through a presser
Regarding feature i), Slosberg teaches processes for manufacturing floor tile products (col. 1, lines 40-44) wherein a PVC layer (thermoplastic resin sheet material may be PVC per col. 7, lines 30-33) is tempered (annealing by heating to 150-300F per col. 4, lines 39-43 followed by cooling per col. 4, lines 4-9 is tempering) before being stacked and attached to another layer (col. 4, lines 45-53).  Slosberg teaches that this tempering reduces unresolved strain in the thermoplastic resin sheet (col. 2, lines 17-18).
The courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04.IV.C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
Furthermore, the courts have held that “Obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale E) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In the instant case, there are three possible solutions for the sequence of tempering the substrate layer relative to the attachment step with the LVT layer: before attachment, while attaching, or after attachment. 
In view of Slosberg’s teachings, the above considerations, and/or KSR rationale E, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Song’s process to try performing tempering of the substrate layer before it is stacked and attached with the LVT layer to predictably reduce unresolved strain in the substrate layer and with a reasonable expectation of success.  Such a reduction in strain in the substrate layer provides increased dimensional stability to this layer during subsequent thermal pressing and thus allow for omission of a balance layer, like the one described 
Regarding feature ii), Slosberg teaches preparation of floor tiling (col. 1, lines 40-42) via a step of extruding (col. 3, lines 42 and 74).
In view of Slosberg’s teachings, it would have been obvious to one of ordinary skill in the flooring manufacturing arts to utilize a conventional extruding step for preparing the substrate layer in Song’s method to predictably obtain suitable means of mixing materials making up the substrate layer and/or forming the substrate layer with a desired shape, thickness, and lateral dimensions.
 Regarding feature iii), Slosberg teaches a heat pressing treatment duration range (col. 4, lines 45-47) partially overlapping with the claimed range, thus rendering this range obvious to one of ordinary skill in the art.  Furthermore, one of ordinary skill would have been motivated to utilize Slosberg’s shorter durations when modifying Song’s method to performing tempering of the substrate layer before it is stacked and attached with the LVT layer since this tempering does not need to utilize the longer durations (with accompanying higher thermal energy input) taught by Song for lamination of the layers.
Regarding feature iv), in view of Slosberg’s teaching that shorter durations are used for the heat pressing treatment duration range (col. 4, lines 45-47), one of ordinary skill in the art would expect that shorter cold pressing durations would obviously be appropriate and workable for the post-heating tempering stage and would have been motivated to select a shorter duration to increase manufacturing speed and throughput.  
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP § 2144.05.II and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding feature v), Slosberg teaches that a presser may be used for heat and cold pressing (col. 4, lines 1-3).
In view of Slosberg’s teachings, it would have been obvious to use a presser for the heat pressing and cold pressing tempering treatments in Song’s method to predictably obtain conventional and reliable means for conducting these treatments.
Regarding claim 2, Song teaches the LVT layer is prepared by material mixing (implicit from para. 0064) and tempering (annealing by heating to 150-300F per col. 4, lines 39-43 followed by cooling per col. 4, lines 4-9 is tempering).
Song does not teach the other steps recited in the claim.
However, Slosberg teaches preparation of LVT (col. 1, lines 40-42) via steps of mixing (col. 3, lines 33-51), banburying calendaring (col. 3, lines 41-42 and lines 72-74), oil pressing (col. 3, line 74 and col. 6, lines 37 and 50, and extrusion laminating (col. 3, lines 72-75).
In view of Slosberg’s teachings, it would have been obvious to one of ordinary skill in the flooring manufacturing arts to utilize these conventional steps for preparing the LVT layer in Song’s method to predictably obtain suitable means of making the LVT layer with a desired shape and dimensions.
Regarding claim 4, Song teaches the LVT layer is stacked on the substrate layer (as shown in Figs. 9-10 and per para. 0076), 
glue is applied for attaching (para. 0075), 
then punching (paras. 0044-0045) and sawing (cutting of Fig. 8 and para. 0092) are performed, and through a step of notching (paras. 0044-0045 and Figs. 10, 14-15), finished products of the EPC floors high in deformation resistance and low in shrinkage are obtained (implicit result of following the Song’s process steps cited in the rejection of claim 4 and its parent claims).
Regarding claim 5, Song teaches after the step of notching, steps of attaching a sound absorbing layer (para. 0136), measuring the size change rate (paras. 0079, 0092, and 0137), packaging (para. 0092), and warehousing (paras. 0092, 0121) for the EPC floors are performed, so that the finished products of the EPC floors high in deformation resistance and low in shrinkage are obtained (implicit result of following the process steps described in claim 5 and its parent claims).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Slosberg, as applied to claim 1 above, further in view of Van der Linde (US PG Pub 2018/0186052). 
Regarding claim 10, Song and Slosberg do not explicitly teach this feature.
However, Van der Linde teaches a method of manufacturing various components including vinyl floor coverings (para. 0002) wherein when the substrate layer is subjected to a heat pressing treatment or a cold pressing treatment in a presser (para. 0006 and Fig. 3), a mould frame is arranged below the 
In view of Van der Linde’s teachings, it would have been obvious to one of ordinary skill to arrange a mold frame below the substrate layer in the method of Song as modified by Slosberg to predictably obtain the conventional functionality and effects described and cited above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Slosberg, as applied to claim 1 above, further in view of Maus (US Patent 6,290,882). 
Regarding claim 11, Song and Slosberg do not explicitly teach these features.
However, Maus teaches a method of molding thermoplastics wherein the presser used for heat pressing treatment and cold pressing treatment is provided with a plurality of laminated plates (as shown in Figs. 1 and 3), 
wherein a circulation pipeline is dug in the corresponding laminated plate (Figs. 2-3), steam of preset temperature circulates in the circulation pipeline (abstract), and 
surfaces of the laminated plates are subjected to chromium electroplating treatment (col. 7, lines 29-32).
Maus teaches that these features enable fast mold cycle times (abstract) and provides hard damage-resistant and tarnish-resistant mold surfaces (col. 7, lines 29-32 and lines 41-44).
In view of Maus’ teachings, it would have been obvious to modify Slosberg’s presser mold to include these conventional features to predictably obtain the benefits cited above.
Allowable Subject Matter
Claims 12-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all respective intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and all intervening claims
Regarding claim 12, the prior art of record does not teach, suggest, or render obvious a manufacturing process for EPC composite structure floors, the EPC composite structure floors comprising an LVT layer and a substrate layer from top to bottom, wherein: 
the substrate layer is tempered before being stacked and attached with the LVT layer,   
	the step of tempering the substrate comprises heat pressing treatment and cold pressing treatment which are performed sequentially in time sequence,
	the mould frame used for heat pressing treatment and cold pressing treatment comprises a plate body and a backbone-up strip which is arranged on the surface of a single side of the plate body and is fixedly connected with the surface of the plate body,
	in combination with the other limitations of claims 1 and 10.
 Regarding claim 21, the prior art of record does not teach, suggest, or render obvious a manufacturing process for EPC composite structure floors, the EPC composite structure floors comprising an LVT layer and a substrate layer from top to bottom, wherein: 
the substrate layer is tempered before being stacked and attached with the LVT layer; 
wherein the substrate layer is prepared through steps of material mixing, extruding, and tempering; 
wherein the step of tempering the substrate comprises heat pressing treatment and cold pressing treatment which are performed sequentially in time sequence; 
wherein the heat pressing treatment temperature is 120-150°C, the heat pressing treatment duration is 10-100 seconds, and the pressure while heat pressing is 0.1-5 MPa; 
wherein the cold pressing treatment temperature is 10-30°C, the cold pressing treatment duration is 10-100 seconds, and the pressure while cold pressing is 0.1-5 MPa; 
the substrate layer comprises the following components in parts by weight: 70-80 parts of PVC powder, 70-100 parts of stone powder, 0.6-1.2 parts of a foamer, 4-9 parts of a foam control agent and 0.5-10 parts of other additives,
in combination with the other limitations in claim 1.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding claim 1, Applicant presents a line of argument contending that the claimed tempering operations differ from the operations taught by Slosberg because Slosberg’s operations are for the purpose of relieving distortion on cured rubber granules and letting them recover to their original shape after the operations are complete, instead of directed to maintaining a size change rate of the floor products produced, as intended by Applicant. 
	However, this argument is not persuasive for the following reasons.  First, a modifying reference within the same field of endeavor is not required to be directed to the applicant's particular problem. See MPEP § 2144.IV and In re Clay, 966 F.2d 656,658, 23 USPQ2 1058, 1060-1061 (Fed. Cir. 1992).  Instead, the expectation of some advantage is the strongest rationale for combining references (see MPEP 2144.II).  As discussed in the rejection of claim 1 above, one of ordinary skill in the art would have recognized the advantages associated with using Slosberg’s durations for the heat pressing and cold pressing treatments.  Secondly, it is noted that the rejection of claim 1 relies upon the combination of Song’s and Slosberg’s teachings to render obvious the claimed tempering operations.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant has not addressed specifically how and why the combination of Song’s and Slosberg’s teachings fail to render the claimed tempering operations obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745